      Case: 4:20-cv-00148-DMB-JMV Doc #: 5 Filed: 11/20/20 1 of 1 PageID #: 27


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

THE ESTATE OF ROOSEVELT                                                             PLAINTIFFS
HOLLIMAN, et al.

V.                                                                 NO. 4:20-CV-148-DMB-JMV

MARSHAL TURNER, et al.                                                            DEFENDANTS


                                             ORDER

       On November 16, 2020, the plaintiffs filed a “Notice of Voluntary Dismissal Pursuant to

Fed. R. Civ. P. 41(a)(1)(A)(i)” stating “that the above-styled action is voluntary dismissed without

prejudice against all defendants.” Doc. #4. Because the notice was filed before any defendant

filed an answer or motion for summary judgment, this case is CLOSED.

       SO ORDERED, this 20th day of November, 2020.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE
